Citation Nr: 0033727	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  99-12 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an increased evaluation for psoriasis, 
currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. P. Simpson, Associate Counsel


INTRODUCTION

The veteran served on active duty from March 1954 to November 
1957.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a November 1998 rating decision of the 
Los Angeles, California, Department of Veterans Affairs (VA) 
Regional Office (RO).  The RO continued the 10 percent 
evaluation for psoriasis.

In November 1999, the veteran presented oral testimony before 
a Hearing Officer at the RO.


REMAND

The Board observes that recently enacted legislation has 
enhanced VA's duty to assist a veteran in developing the 
facts pertinent his claim and expanded the its duty to notify 
the veteran and his representative, if any, concerning the 
aspects of claim development.  See Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 (2000); 
Veterans Benefits and Health Care Improvement Act of 2000, 
Pub. L. No. 106-419, § 104 (2000).

At the November 1999 RO hearing, the veteran indicated he had 
not received any private medical treatment but had been 
receiving outpatient treatment at the VA clinic in West Los 
Angeles, California, since 1985.  The record reflects that 
the RO has obtained only the VA treatment records, dated in 
1996, and from 1998 to the present.  The Board finds that the 
VA treatment records beginning in 1985 to the present must be 
obtained.

Additionally, the Board finds that another examination would 
be helpful in determining whether the veteran's service-
connected psoriasis warrants a higher evaluation.

Accordingly, the case is hereby REMANDED to the RO for the 
following action:

1.  The RO should obtain the VA treatment 
records from the facility in West Los 
Angeles, California, from January 1985 to 
the present and associate them with the 
claims file.  If the RO cannot obtain the 
medical records that have been indicated 
by the veteran, it should follow the 
proper procedures under the Veterans 
Claims Assistance Act.

2.  The RO should schedule the veteran to 
undergo a comprehensive VA examination to 
determine the nature and severity of the 
service-connected psoriasis.  The 
examiner must be provided with the 
veteran's claims folder and must review 
the veteran's medical history prior to 
the examination.  The examiner is to 
answer the following questions:

i.  Does the psoriasis have exfoliation, 
exudation, or itching involving an 
exposed surface or extensive area?

ii.  Does the psoriasis have exudation or 
itching constant, extensive lesions, or 
marked disfigurement?

iii.  Does the psoriasis have ulceration, 
extensive exfoliation, or crusting?  Does 
the psoriasis have systemic or nervous 
manifestations, or it exceptionally 
repugnant?

The examiner should answer each question 
in detail in describing the psoriasis and 
its specific location(s), to include 
beyond the hands, and should state upon 
what evidence the opinion is based.  If a 
finding is normal, that fact must be 
affirmatively noted in the report.

3.  The RO and the veteran are advised 
that the Board is obligated by law to 
ensure that the RO complies with its 
directives, as well as those of the 
United States Court of Appeals for 
Veterans Claims (the Court).  The Court 
has stated that compliance by the Board 
or the RO is neither optional nor 
discretionary.  Where the remand orders 
of the Board or the Court are not 
complied with, the Board errs as a matter 
of law when it fails to ensure 
compliance.  Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

4.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 
(November 17, 2000), as well as any 
pertinent formal or informal guidance that 
is subsequently provided by the 
Department, including, among others 
things, final regulations and General 
Counsel precedent opinions.  Any binding 
and pertinent Court decisions that are 
subsequently issued also should be 
considered.

5.  Thereafter, the RO should readjudicate 
the veteran's claim of entitlement to an 
increased evaluation for psoriasis, 
currently evaluated as 10 percent 
disabling.  

If the benefit sought on appeal remains denied, the veteran 
and his representative, should be provided with a 
supplemental statement of the case.  The supplemental 
statement of the case must contain notice of all relevant 
actions taken on the veteran's VA claims for benefits, to 
include a summary of the evidence and applicable law and 
regulations considered pertinent to the issue currently on 
appeal.  An appropriate period of time should be allowed for 
response.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Deborah W. Singleton
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


